Citation Nr: 0726147	
Decision Date: 08/22/07    Archive Date: 08/29/07

DOCKET NO.  03-12 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).  


WITNESSES AT HEARING ON APPEAL

Appellant, R.G., E.C., R.M.P.


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1969 to October 
1970.  

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from a July 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California.  

In December 2002 and in June 2003, the veteran testified at 
RO hearings before Decision Review Officers (DROs).  
Transcripts of those hearings are of record.  In October 
2003, he requested a "prehearing on new facts".  The 
provisions of 38 C.F.R. § 3.2600 specify that the veteran has 
a right to one review of his claim by a Decision Review 
Officer or a Veterans Service Center Manager, to include a 
hearing if requested.  The veteran has had more than one 
review of his claim by a DRO and more than the single hearing 
specified in 38 C.F.R. § 3.2600.  VA regulations do not 
afford the veteran a right to unlimited hearings.  In his 
March 2003 substantive appeal, he indicated that he did not 
want a hearing before a member of the Board.  By letter dated 
in May 2007, he was again apprised of his right to request a 
Board hearing.  To date, the veteran has not requested a 
hearing before a member of the Board.  VA's duty to afford 
him an opportunity to be heard has been discharged.  


FINDINGS OF FACT

1. The veteran did not engage in combat with the enemy.

2. There is no credible supporting evidence of an in-service 
stressor.


CONCLUSION OF LAW

The criteria for service connection for PTSD have not been 
met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304(f) (2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A.  §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  VCAA notice must be 
provided prior to the initial unfavorable adjudication by the 
RO.  Id. at 120.  

VCAA notice requirements apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA satisfied the duty to notify by means of letters dated in 
September 2001 and March 2006.  The September 2001 letter was 
provided to the veteran prior to the initial adjudication by 
the RO in July 2002.  This letter informed him of the 
requirements of a successful service connection claim for 
PTSD and of his and VA's respective duties in obtaining 
evidence.  He was asked to submit information and/or 
evidence, which would include that in his possession, to the 
RO.  The March 2006 letter provided the veteran notice as to 
assignment of disability ratings and effective dates.  The 
content and timing of the September 2001 letter and the 
content of the March 2006 letter complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  

Although notice as to assignment of disability ratings and 
effective dates was provided after the initial adjudication, 
no prejudice to the veteran can result.  In this regard, the 
Board is denying his claim for service connection, thus 
rendering moot any questions as to these downstream elements.  

Service medical and personnel records are associated with the 
claims file, as are records and reports from VA health 
treatment providers.  The veteran has not sought VA 
assistance in obtaining any other records.  

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2006).  However, merely filing a claim for benefits and 
presenting evidence of a disability is not enough to 
necessitate a medical examination.  VA's duty to provide a 
medical examination is not triggered unless the record 
contains competent evidence of a current disability or 
symptoms of a current disability, evidence establishing that 
an event, injury, or disease occurred in service or a 
diseases manifesting during an applicable presumptive period, 
and an indication that the disability or persistent or 
recurrent symptoms of a disability may be associated with 
service or a service-connected disability.  38 U.S.C.A. § 
5103A; McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The veteran's claim for service connection fails because the 
preponderance of the evidence demonstrates that he did not 
engage in combat with the enemy and he has not provided any 
other evidence of the occurrence of a non-combat stressor.  
Absent the occurrence of an in-service stressor, service 
connection for PTSD cannot be granted, irrespective of 
whether a diagnosis of PTSD has been rendered.  See 38 C.F.R. 
§ 3.304(f).  An after the fact medical opinion cannot verify 
the occurrence of such a stressor.  See Moreau v. Brown, 9 
Vet. App. 389, 396 (1996).  Thus, the Board declines to 
provide a medical examination or seek a medical opinion.

Therefore, VA has satisfied its duty to notify and the duty 
to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. §§ 3.159(b), 20.1102 (2006); 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  


Service Connection

The veteran has contends that he suffers from PTSD as the 
result of numerous events that occurred during alleged active 
service in the Republic of Vietnam between 1968 and 1970.  

Establishing service connection for PTSD requires (1) a 
current medical diagnosis of PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a causal nexus between 
current symptomatology and the specific claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f); Gaines v. West, 11 Vet. 
App. 353, 357 (1998); Cohen v. Brown, 10 Vet. App. 128, 138 
(1997).  The diagnosis of PTSD must comply with the criteria 
set forth in the Diagnostic and Statistical Manual of Mental 
Disorders, 4th edition, of the American Psychiatric 
Association (DSM-IV).  See Cohen v. Brown.

This case turns on the second required element listed above, 
the occurrence of an in-service stressor.  The evidence 
required to establish the occurrence of an in-service 
stressor depends upon whether the veteran engaged in combat 
with the enemy.  38 C.F.R. § 3.304(f)(1) states:

If the evidence establishes that the 
veteran engaged in combat with the enemy 
and the claimed stressor is related to 
that combat, in the absence of clear and 
convincing evidence to the contrary, and 
provided that the claimed stressor is 
consistent with the circumstances, 
conditions, or hardships of the veteran's 
service, the veteran's lay testimony 
alone may establish the occurrence of the 
claimed in-service stressor.

In contrast, "....Where...VA determines that the veteran did 
not engage in combat with the enemy...the veteran's lay 
testimony, by itself, will not be enough to establish the 
occurrence of the alleged stressor."  See Zarycki v. Brown, 
6 Vet. App. 91, 98 (1993).

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C.A. § 1154(b), requires that a 
veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  VAOPGCPREC 12-99 (Oct. 18, 1999).  Where a 
determination is made that the veteran did not engage in 
combat with the enemy, or the claimed stressor is not related 
to combat, the veteran's lay testimony alone will not be 
enough to establish the occurrence of the alleged stressor.  
See Moreau v. Brown, 9 Vet. App. 389, 395 (1996).  In such 
cases, the record must contain corroborative evidence that 
substantiates or verifies the veteran's testimony or 
statements as to the occurrence of the claimed stressor.  See 
West v. Brown, 7 Vet. App. 70, 76 (1994).  The requisite 
additional evidence may be obtained from the veteran's 
service medical records or from other sources.  Moreau at 
395.  Service department evidence that the veteran engaged in 
combat or that the veteran was awarded the Purple Heart 
Medal, Combat Infantryman Badge, or similar combat citation 
will be accepted, in the absence of evidence to the contrary, 
as conclusive evidence of the claimed inservice stressor.  
VAOPGCPREC 12-99 (Oct. 18, 1999).  

The veteran has repeatedly asserted that he suffers from PTSD 
as the result of combat duty in the Republic of Vietnam.  Of 
record are VA outpatient clinical notes from February and May 
2001, attributing PTSD to this service reported by the 
veteran.  Also of record is a March 2002 letter from VA 
mental health professionals providing a diagnosis of PTSD and 
reference to the veteran's report of combat service.  He has 
not identified or provided any verification of non-combat 
related stressors.  

In deciding a claim, the Board must assess the credibility 
and probative weight of the evidence.  See Madden v. Gober, 
125 F.3d 1477, 1481 (1997); Gabrielson v. Brown, 7 Vet. App. 
36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990).  For the reasons provided below, the Board finds that 
the documents submitted by the veteran showing foreign 
service and combat awards are not genuine and do not contain 
accurate information.  In contrast, the Board finds that the 
service personnel records and service medical records 
demonstrate that the veteran had no foreign service and did 
not receive any awards indicative of engagement in combat 
with the enemy.  

In response to a request from VA, the service department 
verified, in January 2003, that the veteran served on active 
duty from April 1969 to October 1970.  Included with this 
response was a document entitled "RECORD OF SERVICE".  This 
document shows that the veteran completed Marine Corp recruit 
training in July 1969 followed by duty at Camp Lejeune, North 
Carolina from July 1969 to September 1969.  From September 
1969 to May 1970, the veteran was assigned to CommElecScoBn 
MRCDep, San Diego, California.  From June 1970 through 
October 1970, he was stationed at Camp Pendleton, California.  
This document indicates that the veteran was discharged in 
October 1970.  

Also received with the above is a document entitled "COMBAT 
HISTORY - EXPEDITIONS - AWARDS RECORD".  No entries are 
listed under the heading for combat history and expeditions.  
Under the heading for awards is one entry; the NDSML 
(National Defense Service Medal Lapel).  

The veteran's service medical records are also associated 
with the claims file.  An enlistment report of medical 
examination and an associated report of medical history are 
both dated in April 1969.  A clinical note from the medical 
detachment at Parris Island, South Carolina, indicates that 
on May 2, 1969 the veteran was found physically fit to 
undergo military training.  A note dated October 6, 1970, 
indicates that the veteran's health record was terminated at 
the separation center at Camp Pendleton, California.  

Clinical entries are found from May 1969 through January 
1970.  None of these entries indicate treatment outside the 
continental United States.  In July 1969, the veteran was 
admitted to the Naval Hospital at Camp Lejeune, North 
Carolina, for an acute upper respiratory infection.  An 
undated report of psychiatric evaluation states that the 
veteran, then 19 years old, "with approximately one year of 
active duty" was referred to the medical department at San 
Diego California on April 2, 1970, due to signs of 
maladaptive behavior.  This medical officer stated that the 
veteran, by history, was shown to be immature and impulsive, 
and to have poor judgment.  The medical officer recounted a 
history of pre-service difficulties.  He recommended that the 
veteran be administratively discharged under the diagnosis of 
passive aggressive personality disorder.  Also included with 
these documents is an immunization record with the first 
entry dated in May 1969.

Copies of three different Department of Defense (DD) Form 
214s are associated with the claims file.  The first is a 
copy which is brown with age (the First DD 214).  This shows 
that the veteran entered active duty on April 30, 1969 and 
was discharged effective October 8, 1970.  His total active 
service is listed as one year five months and nine days.  He 
had no foreign or sea service during this period of service 
and no prior active service.  He is shown to be a 1968 high 
school graduate and to have completed training courses in San 
Diego California in 1970.  His medals, decorations, badges, 
commendations, citations, and campaign ribbons awarded or 
authorized consist of the National Defense Service Medal and 
the Rifle Marksman Badge.  The character of his discharge was 
under honorable conditions.

Another DD 214 (the Second DD 214) shows the same service as 
the First DD 214, but indicates that his character of service 
was Honorable (rather than under honorable conditions).  The 
remarks section of this DD 214 shows that his discharge was 
upgraded in August 1977 following an application for 
discharge upgrade in August 1977.  This also indicates that 
the character of service prior to the upgrade was General.  

A third DD 214 (the Third DD 214) submitted by the veteran, 
shows that he entered service on July 9, 1968 and was 
discharged on November 11, 1970; the character of service is 
listed as Honorable.  His total active service is listed as 
two years, one month and eleven days with no other service.  
His foreign or sea service is listed as one year, what 
appears to be one month, and twelve days.  In the block for 
medals, decorations, badges, commendations, citations, and 
campaign ribbons awarded or authorized, is listed the 
following: National Defense Service Medal, Vietnam Service 
Medal, Bronze Star, Rifle Expert Badge, Vietnam Campaign 
Medal, Vietnam Cross of Gallantry, Pistol Expert Badge, 
Vietnam Combat Action, Purple Heart.  

Also submitted by the veteran are two documents, or 
"certificates", that purport to show that he was awarded 
the Combat Action Ribbon and the Vietnam Campaign Medal.  The 
first document states that he was awarded the Vietnam 
Campaign Medal for service in the Republic of Vietnam during 
the period from 22 August 1968 to 25 August 1970.  This 
carries the sentence "By Order of the Secretary of Defense" 
and a signature of Donald Rumsfeld.  The second document 
states that he was awarded the Combat Action Ribbon in 
connection with ground combat operations in the Republic of 
Vietnam from 9 September 1968 to 25 August 1970.  This 
carries the statement "By Order of the Secretary of the Navy 
John H. Chaffe."  

The veteran has also submitted several other documents to 
support his claim.  Included in these documents is a letter 
from a Member of Congress to the veteran stating that the 
Congressman had a favorable response with regard to the 
veteran's service record.  Also included is a copy of an 
Enlistment Contract - Armed Forces of the United States.  
This copy of his enlistment contract indicates that the 
veteran enlisted in the United States Marine Corp on April 
30, 1969, that this was his first enlistment, and that he had 
no active or inactive Federal Service at that time.  

Of record is a January 2007 memorandum to the San Diego RO 
from a Special Agent of the VA Office of Inspector General 
(VAOIG).  After detailed explanation, the Special Agent 
indicated that the DD 214 showing foreign service and combat 
awards, and the certificates allegedly showing award of the 
Combat Action Ribbon and the Vietnam Campaign Medal, were of 
suspect authenticity.  This memorandum states that the 
Special Agent overlayed the First DD 214 and the Third DD 214 
and shined a light source through the documents.  The 
signatures of the veteran and the authorized officer matched 
on both documents.  

This memorandum also reported that the certificates allegedly 
awarding the veteran the Combat Action Ribbon and the Vietnam 
Campaign Medal appear to be printed from a laser printer and 
not original from the dates indicated.  The Special Agent 
also noted that the dates shown on the Vietnam Campaign Medal 
"certificate" were for service in the Republic of Vietnam 
from August 22, 1968 to August 25, 1970 and the dates shown 
on the Combat Action Ribbon "certificate" were from 
September 9, 1968 to August 25, 1970.  Because, even by the 
suspect DD 214, the earliest alleged date of entry into 
active service was September 7, 1968, the Special Agent found 
the "certificates" to be of questionable authenticity.  

VA may accept a copy of a document submitted by a claimant or 
representative to show the veteran's service if, in the 
opinion of VA, the document is genuine and the information 
contained in it is accurate.  38 C.F.R. § 3.203.  As 
explained below, the Board finds that the DD 214 showing that 
this veteran had foreign service and multiple combat awards 
(the Third DD 214) is not genuine and contains information 
that is not accurate.  

Most telling is that comparing the Third DD 214, that shows 
foreign service and combat awards, with the "browning" 
First DD 214, that shows no foreign service and no combat 
awards, demonstrates that the signatures in blocks 32 and 34 
are not merely similar, but the same in form and in placement 
within the respective blocks.  That is, placing the Third DD 
214 over the First DD 214 shows precise alignment, not only 
of the lines forming the signatures of the veteran and the 
authorizing military officer but of these signatures' 
placement within blocks 32 and 34 on each document.  This 
confirms the VAOIG Special Agent's finding of a match between 
these signatures and is strong evidence that one of these 
documents is not genuine.  Given that the veteran's service 
medical records and personnel documents obtained from the 
service department are in agreement with the information 
contained in the DD 214s (the First and Second DD 214s) 
showing no foreign service and no combat awards, the DD 214s 
showing no foreign service and no combat awards are deemed to 
contain the authentic information as to the veteran's service 
other than the character of his discharge.  

While the VAOIG's other findings lend support, the facts 
stated in the foregoing paragraph, independently and 
sufficiently, support the Board's factual findings that the 
veteran's only active service was from April 30, 1969 to 
October 10, 1970; that he had no service in the Republic of 
Vietnam; that the veteran's decorations, medals, badges, 
commendations, citations and campaign ribbons awarded or 
authorized are only the National Defense Service Medal and 
the Rifle Marksman Badge; and that the veteran did not engage 
in combat with the enemy.  The DD 214s that reflect his non-
combat service from April 30, 1969 to October 10, 1970, along 
with the records received from the service department, are 
more probative than the evidence submitted by the veteran in 
support of his claim.  

Even aside from the findings of the VAOIG Special Agent, the 
Board affords no weight to the certificates that the veteran 
has submitted purporting to show an award of the Combat 
Action Ribbon and the Vietnam Campaign Medal.  Because the 
Board has determined that the veteran had no foreign service, 
these "certificates" cannot contain genuine information as 
to this veteran.  

Also of record is a letter from R.M.P. as well as testimony 
from E.C. and R.G. and R.M.P.  R.G. testified that he served 
in the Republic of Vietnam but that he did not  did not see 
the veteran during service.  June 2003 hearing transcript at 
4.  R.G. testified that he "know[s] several other Marines 
who know [the veteran] and have spoke well of [the veteran].  
Id. at 2.  The remainder of R.G.'s testimony concerns his own 
service and experience obtaining VA benefits.  R.G.'s 
testimony is competent evidence only as to events that he 
actually observed.  Layno v. Brown, 6 Vet. App. 465 (1994).  
As R.G. indicated that his only knowledge of the veteran's 
service comes from other than his own observations, his 
testimony as to the veteran's dates or places of service is 
not competent evidence.  

E.C., a social worker, testified that he first met the 
veteran one and one half years prior to the June 2003 
hearing.  Id. at 13.  As E.C. could not have actually 
observed the veteran during service, his testimony is not 
competent evidence of the places or dates of the veteran's 
service.  See Layno, supra.  

R.M.P., another veteran, provided a March 2002 letter and 
June 2003 testimony in support of the veteran's claim.  In 
the March 2002 letter, R.M.P. recounted that, in October 
1968, at the request of a duty officer, he had put up for the 
night with his group, two Marines who were laying over at an 
air terminal in the Republic of Vietnam awaiting a flight the 
following day.  He stated that he first met the veteran at 
that time, along with another Marine whose name he could not 
recall.  R.M.G. stated that, following his retirement from 
the military and the opening of a business, he ran into the 
veteran, who came into his shop as a customer.  He went on to 
state "[w]hen we discovered that we both were marines and 
had been in Vietnam at the same time, it was only a short 
time before we remembered our initial meeting."  

During the June 2003 hearing, R.M.G. testified by telephone 
to the effect that he had met two Marines in Vietnam and put 
them up for the night with his unit while they laid over for 
a flight the next day.  June 2003 hearing transcript at 19.  
He then continued his testimony as follows:

And we sat and talked for awhile, and 
they were a little bit vague about what 
they were doing, but they were heading up 
north.  And then the next morning, I took 
them over to the air terminal and they 
caught their plane out.  And then - it 
was in 19-I'm going to say around 1990 
or '92, something like that, that this 
gentleman walks into my shop, and we got 
to talking, both Vietnam vets, and I told 
him where I had been stationed, and he 
looked at one of my pictures I keep on my 
desk, and he says, "I met you before."  
And we started talking.  And then I 
remembered it because these guys - I was 
assuming they were snipers.  They were 
very vague about what their job was.  And 
we got talking, and then just by talking, 
I realized I'm talking to the same guy, 
only he'd gained a few pounds, because he 
was scrawny when I first met him.  But I 
didn't recognize him (visually?) until I 
actually started talking to him. ... But 
there's no way, absolutely no way, that 
he could have known the things we did and 
what we talked about any other way except 
being there.  I mean, in my mind, I was 
sure this was him ... [a]nd now - I'm a bit 
vague on the dates because I left on 1st 
of December and it was just prior to my 
leaving.  I'm going to say maybe six 
weeks.  

The statements of R.M.G. are not credible evidence that he 
met this veteran during R.M.G.'s service in Vietnam.  R.M.G. 
only "remembered" the veteran after the veteran had 
introduced himself as a Vietnam veteran, commented on the 
photograph of Vietnam in R.M.G.'s shop, struck up a 
conversation about Vietnam, and, as R.M.G. testified, told 
R.M.G. that they had met before.  It is clear from R.M.G.'s 
statement that "there's no way ... that he could have known 
the things we did and what we talked about any other way 
except being there," that he does not remember this veteran 
from service but rather bases his knowledge of the veteran's 
alleged service in the Republic of Vietnam solely on the 
conversation he had with the veteran many years after his 
service.  

Further militating against the credibility of R.M.G.'s 
statements that he met the veteran during service is his 
report that he had contact with two Marines during a layover 
for less than a day sometime before December 1968, at least 
22 years before the veteran walked into his shop.  That his 
memory of these Marines has faded with time is evidenced by 
his own statement that he does not remember the other 
Marine's name.  This long period of time and the 
circumstances described by R.M.G. renders not credible his 
statements that he met the veteran in the Republic of 
Vietnam.  That the Board finds these statements not credible 
is in no way meant to imply that R.M.G.'s intentions were 
other than honorable.  While the Board finds R.M.G.'s 
statements to lack credibility, the Board does not intimate 
that R.M.G. intended to misrepresent the truth.  Cf. Burns v. 
HHS, 3 F.3d 415, 417 (Fed.Cir.1993) (testimony was impeached 
by witness' "inconsistent affidavits" and "expressed 
recognition of the difficulties of remembering specific dates 
of events that happened ... long ago").  In light of the 
inherent characteristics of these statements and their 
relationship to other evidence of record, the Board finds 
this evidence to be without probative value.  

As to the veteran's contention that VA and the service 
department have somehow mixed up him with another veteran of 
the same name, this argument is shown to be without merit by 
the evidence submitted by the veteran.  All of the submitted 
DD 214s show the same first, middle and last name; the same 
city, state, and date of birth; and the same selective 
service number.  The social security number on the DD 214 
showing no foreign service and no combat awards is the same 
as the social security number on the veteran's VA 21-526 
(Veteran's Application for Compensation and Pension), and is 
the same as is found on his enlistment report of medical 
examination and his enlistment contract.  Nor does the 
veteran's argument account for his identical signature on the 
First DD 214, showing no foreign service or combat awards.  
Neither the service department nor VA has confused this 
veteran with any other individual.  

The preponderance of the evidence is against a finding that 
the veteran engaged in combat with the enemy.  No evidence of 
record verifies or corroborates any claimed in-service 
stressors.  Again, the Board finds that the veteran had no 
foreign service.  Therefore, service connection for PTSD is 
not warranted and the claim must be denied.  The evidence in 
this case is not so evenly balanced so as to allow 
application of the benefit-of- the-doubt rule as required by 
law and VA regulation.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 3.102 (2006).  


ORDER

Entitlement to service connection for post traumatic stress 
disorder is denied.  



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


